DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Claims Status 
Claims 1-20 are all the claims pending.  Claims 11 and 15-17 are amended.  Claim 20 is added.  Claims 1-10 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed May 24, 2021 with regard to the rejection of present claims 11-19 under 35 U.S.C. 103 as being unpatentable over WO2014/014833 to Alric et al. (“Alric”) have been fully considered, and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference, as discussed in details below.
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwark et al. (US 2004/015134; “Schwark”). 
Regarding claims 11-14, Schwark teaches a packaged food with reduced organoleptic degradation comprising food (para [0003] [0039] [0076], Schwark teaches instant claims 12 and 13), wherein said organoleptically-sensitive food is packaged in a flexible container (i.e., the packaging of pouch bags, or box, para [0039] [0076], meeting the claimed limitations of claim 14; and Schwark teaches examples where water is packaged therein, see para [0076], which is the same organoleptically-sensitive food as that of the instant application, see claim 13), 
- wherein said flexible container is made from film comprising polyethylene (para [0041], Schwark teaches suitable materials for the outer layer/both outer layers of the packaging include ethylene polymer among others). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.05.
Schwark further teaches its polyethylene resin comprises at least one oxidation-resistant and non-migratory slip additive of ultra-high molecular weight polydimethylsiloxane (para [0043]).  
In the present case, Schwark teaches suitable materials for the outer surface layer/both outer surface layers of its packaging include ethylene polymer among others, and one of such outer layers is considered as equivalent to the claimed food contact sealant layer (para [0041]). Schwark teaches its film is of suitable materials of polyethylene compound comprises ultra-high molecular weight polydimethylsiloxane, which is the same material as the oxidation-resistant and non-migratory slip additive as that of the instant application. Thus, it is expected that the ultra-high molecular weight polydimethylsiloxane of Schwark is capable of performing in the same or similar manner as the instantly claimed ultra-high molecular weight 
Schwark does not specifically state its flexible container/pouch bag is an organoleptically-neutral flexible container. In this regard, as discussed above, the flexible container of Schwark is made of film of polyethylene comprises ultra-high molecular weight polydimethylsiloxane (para [0003] [0039] [0041] [0043] [0076]), which is the same material for the organoleptically-neutral flexible container of the instant application. Because the flexible container of Schwark and the instantly claimed flexible container are identical or substantially identical in composition, one would expect that the flexible container of Schwark would possess the same or similar properties as the instantly claimed flexible container, i.e., being organoleptically-neutral. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  
Regarding claim 15, Schwark teaches the oxidation-resistant and non-migratory slip additive of ultra-high molecular weight polydimethylsiloxane is a masterbatch comprising low density polyethylene with ultra-high molecular weight polydimethylsiloxane dispersed in it (para [0035] [0043]; Schwark teaches the use of suitable material of low density polyethylene, and teaches that the ultra-high molecular weight polydimethylsiloxane dispersed). 
Schwark teaches the amount of ultra-high molecular weight polydimethylsiloxane is a result effective variable that affects the film’s coefficient of friction and abrasion resistance and may be incorporated at any suitable use level as desired (para [0043]). 
Absent a showing of criticality with respect to the amount of ultra-high molecular weight polydimethylsiloxane (a result effective variable), it would have been obvious to aperson of ordinary skill in the art at the time of the invention to adjust the amount of ultra-high molecular weight polydimethylsiloxane through routine experimentation in order to achieve the desired properties of the film/layer produced. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05. 
Regarding claim 16, Schwark teaches the film comprising polyethylene comprises a multi-layer film that comprises an outside layer and the food contact sealant layer (para [0041] [0045], Schwark teaches a multilayer layer laminated film, of which both the outer layer/the first and third outer layer are both of polyethylene, the first outer layer is considered as equivalent to the outside layer, and the third outer layer is considered as equivalent to the claimed food contact sealant layer), meeting the claimed limitation. 
 Regarding claims 17 and 20, Schwark teaches the oxidation-resistant and non-migratory slip additive ultra-high molecular weight polydimethylsiloxane is added to both the food contact sealant layer of the multi-layer film and the outside layer of the multi-layer film (para [0040]-[0043], Schwark teaches that the ultra-high molecular weight polydimethylsiloxane are added to both outer surface layers), meeting the claimed limitations.  
Regarding claim 18,
Regarding claim 19, Schwark does not specifically teach or require that its film must include organic slip additive, and thus, is considered as meeting the claimed limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAN LAN/           Primary Examiner, Art Unit 1782